DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  both of lines 7 and 12 start with clause “c”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  there are two commas after the word “mount” in line 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The “upper section mount” introduced in claim 4 and up flow duct introduced in claim 5 are understood to be claimed as having the same functions (mounting the portable cleaning unit thereto and the wand thereto, respectively) as the previously claimed cleaning unit mount and outlet port, thus confusing the scope of the claims.  As best understood by the examiner, the upper section mount is only defined as the portion of the upper section that receives the portable cleaning unit, and thus is effectively the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed supra, there is not understood to be any structural or functional difference between the cleaning unit mount of claim 1 and the upper section mount recited in claim 4, such that the claim is not considered to further limit claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2004/0261213; also referencing co-owned patent 7,377,008 and clearly the same invention) in view of Yoo (8,032,981).
Regarding claim 16, Park discloses An upright surface cleaning apparatus comprising: (a) a surface cleaning head (50) having a dirty air inlet; (b) an upper section (155) moveably mounted to the surface cleaning head between a storage position and a floor cleaning position (clearly shown in Fig. 5 to be mounted to the handle for pivotal movement therewith relative to the cleaning head between storage and cleaning positions), the upper section comprising a cleaning unit mount (250/153) and an outlet port (205) in air flow communication with the dirty air inlet, wherein the cleaning unit mount extends above the outlet port; (c) a wand (considered to be end of hose 167 that is configured to mate with member 165 or auxiliary brushes/accessories; Col. 5, lines 22-33 of 7,377,008) moveable between a first position in which the wand is mounted on the upper section and an inlet end of the wand is in air flow communication with the outlet port (when portable surface cleaning unit is mounted thereon 
Regarding claims 17 and 18, Park discloses the power switch (191) which is immediately in front of the handle, which is considered to be adjacent to the handle as well as a rearward portion of the handle (based on definition of “adjacent” as “not distant : NEARBY”1).  
Regarding claim 19, the release actuator (120) of Park is clearly shown adjacent to the rearward portion of the handle (by any definition of “adjacent”).
Regarding claim 20, Park also discloses (all structure that differs from claim 16) that the carry handle has a first end, second end and a hand grip portion with a longer dimension of the hand grip portion extending generally horizontally and also that the release actuator (120) and power switch (191) are both located adjacent to the handle, as discussed supra. 
Regarding claim 21, Park further discloses the dirty air inlet is located at the front of the cleaning head of Park and the upper section is movably mounted to the rear of the cleaning head and clearly discloses that the hand grip portion is 3 dimensional, such that a portion of the hand grip extends in a general forward/rearward direction. 
Regarding claim 22, Park further discloses that the release actuator and power switch are both position adjacent (again based on definition of “adjacent” as “not distant : NEARBY”) to the first end of the handle. 

Claims 1, 2, 4, 5, 9, 10 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2004/0261213; also referencing co-owned patent 7,377,008 and clearly the same invention) in view of Yoo (8,032,981) as applied to claims 16 and 20, and further in view of Oh (7,381,234).
Regarding claim 1, the combination of Park and Yoo provides the cleaner as discussed supra, with the modification taught by Yoo allowing the wand to be movable from the first position to the second position while the portable surface cleaning unit is mounted to the cleaning unit mount, and Park does disclose that the flexible air flow conduit is mounted to the cyclone bin at an elevation of the cyclone air inlet, but fails to disclose a specific location for the cyclone air inlet relative to the cyclone or any other specific structure for the cyclone unit.  Oh discloses a known cyclonic separator, configured for use with a lower motor position, as disclosed by Park, teaching that the configuration improves separation by initially separating larger debris then smaller debris from the airflow.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the cyclonic separator taught by Oh for the vaguely disclosed separator of Park, being a known separator in the art with improved separation.  Oh further discloses that the air inlet for the cyclone separator is at a lower end thereof, such that the flexible air flow conduit of Park would also obviously be mounted to the cyclone bin assembly at the lower end elevation of the air inlet taught by Oh.  
   Regarding claim 2, the modification taught by Yoo would maintain air flow communication between the wand and portable surface cleaning unit when the wand is moved to the second position, as discussed supra. 
Regarding claims 4 and 5, as discussed supra, the upper section mount and upflow duct are understood to be defined by the same structure as the cleaning unit mount and outlet, respectively, wherein each of the wand and the portable cleaning unit are removably mounted to the upper section mount/cleaning unit mount and the up flow duct/air outlet (205) is moveably mounted to the surface cleaning head and the upper section mount is provided on the up flow duct.
Regarding claims 9 and 10, Park further discloses that the carry handle is positioned on top of the cyclone bin assembly and the carry handle has a hand grip portion that is on the longer dimension of the carry handle.
Regarding claim 11, as discussed supra, Park further discloses the dirty air inlet is located at the front of the cleaning head of Park and the upper section is movably mounted to the rear of the cleaning head and clearly discloses that the hand grip portion is 3 dimensional, such that a portion of the hand grip extends in a general forward/rearward direction.
Regarding claims 12-15, Park discloses that the main power switch is located adjacent a rearward portion of the carry handle, a portable surface cleaning unit release actuator is located adjacent the rearward portion of the carry handle.

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2004/0261213; also referencing co-owned patent 7,377,008 and clearly the same invention) in view of Yoo (8,032,981) and Oh (7,381,234)as applied to claim 1, and further in view of Yoo (2009/0144929; to be referred to hereinafter as Yoo’929).
Regarding claim 1, the combination of Park, Yoo and Oh provides the cleaner as discussed supra, with the modification taught by Yoo allowing the wand to be movable from the first position to the second position while the portable surface cleaning unit is mounted to the cleaning unit mount, but fails to disclose an electrified stretch hose.  Park alternatively discloses an electrical connection (211/213) between the portable surface cleaning unit and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        10 September 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Adjacent.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/adjacent. Accessed 10 Sep. 2021.